Columbiana App. No. 95C074. This cause is an appeal by William Maloney from the judgment of the Columbiana County Court of Appeals entered in court of appeals case No. 95C074 on May 18, 1999. Supreme Court case No. 99-1236 is an appeal by Phyllis Mitchell of the same judgment.
IT IS ORDERED by the court, sua sponte, that the appeal of William Maloney be filed and docketed as a second notice of appeal in case No. 99-1236 and this case be dismissed.
IT IS FURTHER ORDERED by the court, sua sponte, that appellee shall proceed to file only one memorandum in response, if any, in case No. 99-1236, as prescribed by S.Ct.Prac.R. III(2)(D).